Name: Commission Regulation (EEC) No 1403/93 of 8 June 1993 relating to the release of securities concerning certain STM licences and STM import licences applicable to Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe;  tariff policy;  agricultural activity;  trade policy
 Date Published: nan

 No L 138/6 Official Journal of the European Communities 9 . 6 . 93 COMMISSION REGULATION (EEC) No 1403/93 of 8 June 1993 relating to the release of securities concerning certain STM licences and STM import licences applicable to Portugal STM certificates issued before 1 April 1993 do not require a security to be provided from 1 April 1993 ; whereas steps should be taken to ensure that the securities provided when the application for these licences was lodged are released ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the management committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3817/92 of 28 December 1992 laying down general rules for applying the supplementary trade mechanism to imports into Spain of products other than fruit and vegetables ('), and in particular Article 9 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (2), as last amended by Commission Regula ­ tion (EEC) No 3296/88 (3), and in particular Article 13 thereof, Whereas Council Regulation (EEC) No 744/93 (4) applies Regulation (EEC) No 3817/92 to deliveries into Portugal ; Whereas Council Regulation (EEC) No 743/93 (*) reduces from 1 April 1993 the list of products subject to the supplementary trade mechanism (STM) ; Whereas Commission Regulation (EEC) No 894/93 (6) abolishes the security for the STM licences applicable from 1 April 1993 to deliveries into Portugal of live cattle ; Whereas the STM licences no longer apply to some products from 1 April 1993 on ; whereas certain STM licences, the validity of which extends beyond 31 March 1993 have not been used in full or in part ; whereas some HAS ADOPTED THIS REGULATION : Article 1 The securities provided under STM licences and STM import licences applicable in trade with Portugal, and still valid on 1 April 1993 , shall be released in accordance with the provisions of Article 27 (2) of Commission Regu ­ lation (EEC) No 2220/85 Q. The provisions of the preceding paragraph shall not apply to STM licences and STM import licences relating to oranges and apples other than cider apples. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 12. (2) OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 293, 27. 10 . 1988, p. 7. (4) OJ No L 77, 31 . 3 . 1993, p. 11 . 0 OJ No L 77, 31 . 3 . 1993, p. 9 . (6 OJ No L 93, 17. 4. 1993, p. 8 . 0 OJ No L 205, 3 . 8 . 1985, p. 5 .